UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-140567 UNIVERSITY GENERAL HEALTH SYSTEM, INC. (Formerly known as SeaBridge Freight, Corp.) (Exact name of registrant as specified in its charter) Nevada 71-0822436 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7501 Fannin Street, Houston, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(941) 981-3850 Securities registered under Section 12(b) of the Act:None Securities registered under Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company. See the definitions of the “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x 1 TABLE OF CONTENTS Item Number and Caption Page Forward-Looking Statements 3 PART I 4 1. Business 4 1A. Risk Factors 4 1B. Unresolved Staff Comments 6 2. Properties 6 3. Legal Proceedings 7 4. Removed and Reserved 7 PART II 7 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6. Selected Financial Data 7 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 7A. Quantitative and Qualitative Disclosures About Market Risk 9 8. Financial Statements and Supplementary Data 11 9. Changes in and Disagreements with Accountants on Accounting, and Financial Disclosure 21 9A Controls and Procedures 22 9B. Other Information 22 PART III 23 Directors, Executive Officers, and Corporate Governance 23 Executive Compensation 24 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 24 Certain Relationships and Related Transactions, and Director Independence 25 Principal Accounting Fees and Services 25 PART IV 26 Exhibits, Financial Statement Schedules 26 2 FORWARD-LOOKING STATEMENTS Various statements in this Annual Report, including those that express a belief, expectation or intention, as well as those that are not statements of historical fact, are “forward-looking statements.”The forward-looking statements may include projections and estimates concerning the timing and success of specific projects, revenues, income and capital spending. Forward-looking statements are often (but not always) accompanied by words such as “believe,” “intend,” “expect,” “seek,” “may,” “should,” “anticipate,” “could,” “estimate,” “plan,” “predict,” “project,” “target,” “goal,” “objective” or other similar expressions. These statements are likely to address our growth strategy, financial results and exploration and development programs, among other things. Forward-looking statements are subject to risks and uncertainties that may change at any time. The forward-looking statements contained in this Annual Report are largely based on our expectations, which reflect many estimates and assumptions made by our management. These estimates and assumptions reflect our best judgment based on currently known market conditions and other factors. Although we believe such estimates and assumptions are reasonable, we caution that it is very difficult to predict the impact of known factors and it is impossible for us to anticipate all factors that could affect our actual results. In addition, management’s assumptions about future events may prove to be inaccurate. Management cautions all readers that the forward-looking statements contained in this Annual Report are not guarantees of future performance, and we cannot assure any reader that such statements will be realized or the forward looking events and circumstances will occur. There are a number of risks, uncertainties and other important factors that could cause our actual results to differ materially from those anticipated or implied in the forward-looking statements, including, but not limited to, those described in the “Risk Factors” section and elsewhere in this Annual Report. All forward-looking statements are based upon information available to us on the date of this Annual Report. Except as otherwise required by the federal securities laws, we disclaim any obligations or undertaking to publicly release any updates or revisions to any forward-looking statement contained in this Report to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. 3 PART I ITEM 1. BUSINESS On January 15, 2009, TrinityCare Senior Living, Inc “TCSL” was formed as the continuing entity resulting from the merger with J-Kan, Inc, a publicly traded company.TCSL remained as the surviving entity as the acquired, while J-Kan, Inc. was the accounting acquirer.As a result of the merger, the former members of TrinityCare LLC (the “TrinityCare Equity-holders”) own a majority of the voting stock of J-Kan, Inc. TCSL was the majority owner of a group of senior living facilities and the holding company for the consolidated group.Originally the senior care facilities operated under the name of PremierCare Senior Living (1999).The name was changed to TrinityCare Senior Living, LLC (Louisiana), then in 2005 changed to TrinityCare Senior Living, a Texas LLC (“TrinityCare LLC”). Upon the completion of the business merger, changes were made to the Board of Directors; fiscal year end was changed from July 31 to December 31; reincorporated in the State of Nevada; adopted the Nevada Articles of Incorporation; and effected a 1:30 common share reduction and amended the par value of shares from $0.01 to $0.001.Effective February 16, 2009, J-Kan, Inc. changed its name to TrinityCare Senior Living, Inc. On September 7, 2010 (the “Merger Date”), TCSL entered into an Agreement and Plan of Reorganization (the “Merger Agreement”) with Seabridge Freight, Inc., a privately held Delaware corporation that was incorporated on November 7, 2007. Upon closing of the transaction, under the Merger Agreement, TCSL divested of TrinityCare LLC in exchange for the cancellation of 3,000 issued and outstanding shares of TrinityCare Series B Convertible Preferred Stock which were transferred to SeaBridge Freight, Inc.Under the terms of the Merger Agreement, 135,000,000 rights to receive shares of TCSL common stock were issued for 100% of the equity interests of Seabridge Freight, Inc. which became a 100% subsidiary of TCSL. The transaction was a reverse acquisition by a non-operating shell and therefore accounted for as a capital transaction rather than a business combination. Seabridge Freight, Inc. was determined to be the accounting acquirer. The name of the parent of the combined company was subsequently changed from TrinityCare Senior Living, Inc. to SeaBridge Freight, Corp. (SFC) (“the Company”). The historical financial information is that of Seabridge Freight, Inc. SeaBridge Freight, Inc. (a wholly owned subsidiary of Seabridge Freight, Corp.) is a Delaware Corporation that was incorporated on November 20, 2007. It is an American Flag marine transportation company currently offering marine highway services between Port Manatee, Florida and Brownsville, Texas. The Company’s headquarters are in Palmetto, Florida. The Company, which had its first voyage during December 2008, is a pioneer in creating the US marine highway industry, providing the most environmentally friendly, safe, cost efficient container-on-barge, blue water, intermodal freight service through geographical advantaged routes. Utilizing a direct water route is more than 562 statute miles shorter than the land route (810 statute miles vs. 1,372 statute miles), the Company presents a more environmentally friendly alternative that economically connects the Mexico/South Texas and Southeastern US markets. As a reliable alternative freight transportation option for shippers the Company’s services can be integrated with third party logistics providers, truckers and intermodal rail carriers to significantly lower freight costs. The Company has currently suspended revenue generating operations, effective October, 2010. ITEM 1A - RISK FACTORS THERE IS NO ACTIVE TRADING MARKET FOR OUR COMMON STOCK. Our common stock is quoted on the Pink Sheets, and we are currently in the process of seeking to reestablish quotation of our common stock on the Over the Counter Bulletin Board quotation service. However, currently, there is no active trading market for any of our securities, and we cannot assure you that a market for our stock will develop. Consequently, our shareholders may not be able to use their shares for collateral or loans and may not be able to liquidate at a suitable price in the event of an emergency. In addition, our shareholders may not be able to resell their shares at or above the price they paid for them or may not be able to sell the shares at all. Accordingly, there can be no assurance as to the liquidity of any markets that may develop for the securities, the ability of holders of the securities to sell their securities, or the prices at which holders may be able to sell their securities. 4 THE SHARES OF COMMON STOCK ELIGIBLE FOR FUTURE SALE COULD NEGATIVELY AFFECT THE MARKET PRICE OF OUR COMMON STOCK. The Company has a total of 16,498,884 shares of Common Stock issued and outstanding and an additional 135,000,000 rights to receive shares have been issued. If the Company's stockholders sell substantial amounts of the Company's common stock in the public market, including shares issued upon the exercise of outstanding options or warrants, the market price of its common stock could fall. These sales also may make it more difficult for the Company to sell equity or equity-related securities in the future at a time and price that the Company deems reasonable or appropriate. Stockholders who have been issued shares in the Acquisition will be able to sell their shares pursuant to Rule 144 under the Securities Act of 1933, beginning one year after the stockholders acquired their shares. OUR COMMON STOCK MAY BE DEEMED TO BE A PENNY STOCK AND, AS SUCH, WE ARE SUBJECT TO THE RISKS ASSOCIATED WITH “PENNY STOCKS”. REGULATIONS RELATING TO “PENNY STOCKS” LIMIT THE ABILITY OF OUR SHAREHOLDERS TO SELL THEIR SHARES AND, AS A RESULT, OUR SHAREHOLDERS MAY HAVE TO HOLD THEIR SHARES INDEFINITELY. We are seeking to restablish the quotation of our common stock on the Over the Counter Bulletin Board quotation service.The Over the Counter Market is generally considered to be a less efficient market than markets such as NASDAQ or other national exchanges, and may cause difficulty in obtaining future financing. Furthermore, our common stocks may be deemed to be “penny stock” as that term is defined in Regulation Section “240.3a51 -1” of the Securities and Exchange Commission (the “SEC”). Penny stocks are stocks: (a) with a price of less than U.S. $5.00 per share; (b) that are not traded on a “recognized” national exchange; (c) whose prices are not quoted on the NASDAQ automated quotation system (NASDAQ -where listed stocks must still meet requirement (a) above); or (d) in issuers with net tangible assets of less than U.S. $2,000,000 (if the issuer has been in continuous operation for at least three years) or U.S. $5,000,000 (if in continuous operation for less than three years), or with average revenues of less than U.S. $6,000,000 for the last three years. Section “15(g)” of the United States Securities Exchange Act of 1934, as amended, and Regulation Section “240.15g(c) 2” of the SEC require broker dealers dealing in penny stocks to provide potential investors with a document disclosing the risks of penny stocks and to obtain a manually signed and dated written receipt of the document before effecting any transaction in a penny stock for the investor’s account. Potential investors in the Company’s common shares are urged to obtain and read such disclosure carefully before purchasing any common shares that are deemed to be “penny stock”. Moreover, Regulation Section “240.15g -9” of the SEC requires broker dealers in penny stocks to approve the account of any investor for transactions in such stocks before selling any penny stock to that investor. This procedure requires the broker dealer to: (a) obtain from the investor information concerning his or her financial situation, investment experience and investment objectives; (b) reasonably determine, based on that information, that transactions in penny stocks are suitable for the investor and that the investor has sufficient knowledge and experience as to be reasonably capable of evaluating the risks of penny stock transactions; (c) provide the investor with a written statement setting forth the basis on which the broker dealer made the determination in (ii) above; and (d) receive a signed and dated copy of such statement from the investor confirming that it accurately reflects the investor’s financial situation, investment experience and investment objectives. Compliance with these requirements may make it more difficult for investors in the Company’s common shares to resell their common shares to third parties or to otherwise dispose of them. Stockholders should be aware that, according to Securities and Exchange Commission Release No. 34-29093, dated April 17, 1991, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include: (i) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (ii) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (iii) boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; (iv) excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and (v) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses. 5 Our management is aware of the abuses that have occurred historically in the penny stock market. Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities. AS AN ISSUER OF “PENNY STOCK” THE PROTECTION PROVIDED BY THE FEDERAL SECURITIES LAWS RELATING TO FORWARD LOOKING STATEMENTS DOES NOT APPLY TO US. Although the federal securities law provides a safe harbor for forward-looking statements made by a public company that files reports under the federal securities laws, this safe harbor is not available to issuers of penny stocks. As a result, if we are a penny stock we will not have the benefit of this safe harbor protection in the event of any claim that the material provided by us contained a material misstatement of fact or was misleading in any material respect because of our failure to include any statements necessary to make the statements not misleading. FAILURE TO ACHIEVE AND MAINTAIN EFFECTIVE INTERNAL CONTROLS IN ACCORDANCE WITH SECTION -OXLEY ACT COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR BUSINESS AND OPERATING RESULTS AND STOCKHOLDERS COULD LOSE CONFIDENCE IN OUR FINANCIAL REPORTING. Effective internal controls are necessary for us to provide reliable financial reports and effectively prevent fraud. If we cannot provide reliable financial reports or prevent fraud, our operating results could be harmed. We may be required in the future to document and test our internal control procedures in order to satisfy the requirements of Section 404 of the Sarbanes-Oxley Act, which requires increased control over financial reporting requirements, including annual management assessments of the effectiveness of such internal controls and a report by our independent certified public accounting firm addressing these assessments. Failure to achieve and maintain an effective internal control environment, regardless of whether we are required to maintain such controls could also cause investors to lose confidence in our reported financial information, which could have a material adverse effect on our stock price. SHARES ELIGIBLE FOR FUTURE SALE, IF AT ALL, MAY ADVERSELY AFFECT THE MARKET PRICE OF OUR COMMON STOCK, AS THE FUTURE SALE OF A SUBSTANTIAL AMOUNT OF OUR RESTRICTED STOCK IN THE PUBLIC MARKETPLACE COULD REDUCE THE PRICE OF OUR COMMON STOCK. From time to time, certain of our stockholders may be eligible, if at all, to sell all or some of their shares of common stock by means of ordinary brokerage transactions in the open market pursuant to Rule 144, promulgated under the Securities Act (“Rule 144”), subject to certain limitations. In general, pursuant to Rule 144, a stockholder (or stockholders whose shares are aggregated) who has satisfied a one-year holding period may, under certain circumstances, sell within any three-month period a number of securities which does not exceed the greater of 1% of the then outstanding shares of common stock or the average weekly trading volume of the class during the four calendar weeks prior to such sale. Rule 144 also permits, under certain circumstances, the sale of securities, without any limitations, by a non-affiliate of our company that has satisfied a two-year holding period. Any substantial sale of common stock pursuant to Rule 144 or pursuant to any resale prospectus may have an adverse effect on the market price of our securities. WE DO NOT EXPECT TO PAY DIVIDENDS IN THE FUTURE. ANY RETURN ON INVESTMENT MAY BE LIMITED TO THE VALUE OF THE COMPANY’S STOCK. We do not anticipate paying cash dividends on our stock in the foreseeable future. The payment of dividends on our stock will depend on our earnings, financial condition and other business and economic factors affecting us at such time as the board of directors may consider relevant. If we do not pay dividends, its stock may be less valuable because a return on your investment will only occur if our stock price appreciates. ITEM 1B- UNRESOLVED STAFF COMMENTS None at the time of this filing. ITEM 2 - PROPERTIES The Company leases its office facility in Palmetto, Florida under an operating lease that expired December 2010. 6 ITEM 3 - LEGAL PROCEEDINGS The Company is not aware of any material, existing or pending legal proceedings against Seabridge Freight Corp., nor is it involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of its directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to our interest. Presently, there are not any material pending legal proceedings to which we are a party or as to which any of our property is subject, and no such proceedings are known to us to be threatened or contemplated against us. ITEM 4 – REMOVED AND RESERVED PART II ITEM 5 - MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES (a) Market Information. Our common stock is quoted on the Pink Sheets. For the periods indicated, the following table sets forth the high and low bid prices per share of our common stock. These prices represent inter-dealer quotations without retail markup, markdown, or commission and may not necessarily represent actual transactions. High Low Quarter Ended December 31, 2010 $ $ September 30, 2010 $ $ June 30, 2010 $ N/A $ N/A March 31, 2010 $ N/A $ N/A Quarter Ended December 31, 2009 $ N/A $ N/A September 30, 2009 $ N/A $ N/A June 30, 2009 $ N/A $ N/A March 31, 2009 $ N/A $ N/A (b) Holders. As December 31, 2010, there were approximately 113 record holders of 16,498,884 shares of our Common Stock and 83 record holders with rights to receive 135,000,000 shares of our common stock. (c) Dividends. We have not paid any cash dividends to date and does not anticipate or contemplate paying dividends in the foreseeable future. It is the present intention of management to utilize all available funds for the development of our business. ITEM 6. SELECTED FINANCIAL DATA Not applicable for smaller reporting companies. ITEM 7 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIO N AND RESULTS OF OPERATIONS. The following discussion should be read in conjunction with the information contained in the financial statements of the Company and the notes thereto appearing elsewhere herein and in conjunction with the Management's Discussion and Analysis of Financial Condition and Results of Operations set forth in (1) the Company's Annual Report on Form 10-K for the year ended December 31, 2010. Readers should carefully review the risk factors disclosed in this Form 10-K and other documents filed by the Company with the SEC. 7 LIQUIDITY AND CAPITAL RESOURCES We have funded our operations through financing activities consisting primarily ofprivate placements of debt and equity with outside investors. Our principal use of funds has been to fund the operations of the Company. Liquidity and Capital Resources during the year ended December 31, 2010 compared to the year ended December 31, 2009. During the year ended December 31, 2010, the Company issued 3,000,000 shares of common stock for $600,000 (of which $450,000 was paid to the Company and $150,000 was paid to a shareholder as reimbursement of Reverse Merger expenses).The Company also borrowed an additional $1,848,000 from a related party, of which $1,812,570 was paid in connection with the consideration received in the Reverse Merger, and $300,000 is outstanding at December 31, 2010.The Company also received $740,955 from factoring loans during 2010.In addition, the Company converted certain third party accounts payable to $1,370,037 of notes payable during 2010, recognizing a gain on troubled debt restructuring of $295,749. During the year ended December 31, 2009, the Company borrowed $2,162,781 from a related party, of which $75,000 was repaid in cash during 2009.The Company also issued the related party shares of common stock as payment for $3,000,000 of notes payable.In addition, the Company received $168,660 from factoring loans during 2009. RESULTS OF OPERATIONS Results of Operations for the Year Ended December 31, 2010 Compared to the Year Ended December 31, 2009 Revenues for the year ended December 31, 2010 were $3,710,217 compared to $3,205,578 for the year ended December 31, 2009, an increase of $504,639, based on the Company conducting 18 and 28 voyages, respectively for the years then ended. This increase was due to improved pricing as a result of an improving economy. Operating expenses for the year ended December 31, 2010 were $7,373,777 compared to $8,039,690 for the year ended December 31, 2009 a decrease of approximately $665,913. The decrease was largely due to lower purchased transportation and contracts of affreightment due to lower charter expenses, partially offset by higher other direct voyage expenses in 2010. The Company incurred interest expense of $168,199 and $101,287 during the years ended December 31, 2010 and 2009, respectively, related to the notes payable.The increase in interest expense is principally due to the $1,370,037 of accounts payable which were converted to notes payable in June, 2010. Net loss was $3,528,418 for the year ended December 31, 2010, compared with a net loss of $4,935,399 for the year ended December 31, 2009. 8 CRITICAL ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Fair value of financial instruments The carrying value of cash and cash equivalents, receivables, accounts payable and accrued expenses deferred revenue, and debt approximate their fair values because of the short-term nature of these instruments.Management believes the Company is not exposed to significant interest or credit risks arising from these financial instruments. Allowance for Doubtful Accounts and Revenue Adjustments The Company maintains an allowance for doubtful accounts based upon the expected collectability of accounts receivable reflective of its historical collection experience. In circumstances in which management is aware of a specific customer’s inability to meet its financial obligation to the Company (for example, bankruptcy filings, accounts turned over for collection or litigation), the Company records a specific reserve for the bad debts against amounts due. For all other customers, the Company recognizes reserves for these bad debts based on the length of time the receivables are past due and other customer specific factors including, type of service provided, geographic location and industry. The Company monitors its collection risk on an ongoing basis through the use of credit reporting agencies. Accounts are written off after all means of collection, including legal action, have been exhausted. The Company does not require collateral from its trade customers. Revenue Recognition In accordance with Accounting Standard Codification (“ASC”) 605-20-25-13, “Services for Freight-in-Transit at the End of a Reporting Period,” the Company records transportation revenue and expenses ratably over the duration of a voyage based upon the relative transit time in each reporting period commonly referred to as the “percentage of completion” method.Voyage expenses to complete delivery when the cargo first sails from its point of origin are accrued and recognized ratably over the relative transit time The Company believes this method of revenue recognition does not result in a material difference in reported net income on an annual or quarterly basis as compared to recording transportation revenue between accounting periods based upon the relative transit time within each respective period with expenses recognized as incurred. The Company recognizes revenue and related costs of sales for terminal and other services upon completion of services. Net demurrage is a charge assessed for failure to return empty freight equipment on time less a demurrage related allowance for bad debt. The Company recognizes demurrage revenue based on negotiated fees included in the contracts of its customers. These amounts are computed daily and included in “Operating Revenue.” In accordance with ASC Topic 605-45 (previously EITF Issue 99-19, Reporting Revenue Gross as a Principal versus Net as an Agent), the Company generally recognizes revenue on a gross basis, as opposed to a net basis similar to a commission arrangement, because it bears the risks and benefits associated with revenue-generated activities by, among other things: (1) acting as a principal in the transaction; (2) establishing prices; (3) managing all aspects of the shipping process; and (4) taking the risk of loss for collection, delivery, and returns. Certain transactions to provide specific services are recorded at the net amount charged to the client due to the following key factors: (a) the Company does not have latitude in establishing pricing; and (b) the Company has credit risk for only the net revenue earned from its client while the carrier has credit risk for the transportation costs. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our investors. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 9 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Our financial statements are stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. The following financial statements are filed as part of this annual report: REPORT OF INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders SeaBridge Freight, Corp. Palmetto, Florida We have audited the consolidated balance sheets of SeaBridge Freight, Corp. and subsidiary as of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ deficit, and cash flows for the years then ended. SeaBridge Freight, Corp.’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of SeaBridge Freight, Corp. and subsidiary as of December 31, 2010 and 2009, and the results of their operations and their cash flows for each of the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the consolidated financial statements, the Company has suffered recurring losses and operating cash outflows and has suspended revenue generating operations. Those conditions raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of the uncertainty. As discussed in Note 1 to the consolidated financial statements, on September 7, 2010, the Company completed a business combination in which it was the accounting acquirer in a reverse merger transaction, and as discussed in Note 11 to the consolidated financial statements, on March 28, 2011, the Company was involved in another business combination accounted for as a reverse merger transaction in which it was the accounting acquiree. The latter transaction included an agreement and plan of reorganization in which the Company’s assets, liabilities and operations were spun off to shareholders. /s/ Moss, Krusick & Associates, LLC Winter Park, Florida May 6, 2011 10 SeaBridge Freight, Corp. Consolidated Balance Sheets December 31, 2010 and 2009 ASSETS CURRENT ASSETS Cash $ $ - Accounts receivable - Prepaid expenses - Total current assets Property and equipment, net Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Bank overdraft $ - $ Accounts payable and accrued expenses Insurance premium payable - Related party advance - Accrued interest payable Due to factor Notes payable - related party Total Current Liabilities Notes payable - Total liabilities STOCKHOLDERS' DEFICIT Preferred Stock Series B, $0.001 par value, 9,999,999 shares authorized, 3,000 and 0 shares issued and outstanding 3 - Common stock, $0.001 par value, 480,000,000 and 100,000,000 shares authorized, 151,498,884, and 61,176,471 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 11 SeaBridge Freight, Corp. Consolidated Statements of Operations For the years ended December 31, 2010 and 2009 OPERATING REVENUES $ $ OPERATING EXPENSES Salaries, wages, and benefits Purchased transportation and contracts of affreightment Fuel Other direct voyage expenses Insurance and claims Communications and utilities Depreciation and amortization Professional fees Operating and maintenance expenses Total Operating Expenses OPERATING LOSS ) ) NONOPERATING INCOME (EXPENSE) Interest expense ) ) Gain on troubled debt restructuring - Other income - ) NET LOSS $ ) $ ) Loss per common share, basic and diluted $ ) $ ) Basic and diluted weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 12 SeaBridge Freight, Corp. Consolidated Statements of Stockholders Deficit For the years ended December 31, 2010 and 2009 Total Additional Stockholders' Common Stock Preferred Stock Series B Paid In Accumulated Equity Shares Par Value Shares Par Value Capital Deficit (Deficit) December 31, 2008 - balances $ - $
